



Exhibit 10.24
 




CLEARWAY ENERGY, INC. NOTICE OF RELATIVE PERFORMANCE STOCK UNITS

 
[PARTICIPANT]



Congratulations on your selection as a Participant under the Clearway Energy,
Inc. Amended and Restated 2013 Equity Incentive Plan (“Plan”). This Notice of
Relative Performance Stock Units (the “Grant Notice”) and the attached Relative
Performance Stock Unit Agreement (collectively referred to as the “Agreement”)
constitute an agreement between you and Clearway Energy, Inc. (the “Company”)
pursuant to Section 9 of the Plan. In the event of any inconsistency between the
terms of this Agreement and the terms of the Plan, the Plan’s terms shall
supersede and replace the conflicting terms of this Agreement. Capitalized terms
used but not defined in this Agreement shall have the meaning assigned to them
in the Plan. You are sometimes referred to as the “Participant” in this
Agreement.
[PARTICIPANT] is hereby granted Relative Performance Stock Units (“RPSUs”) as
follows:
Date of Grant:
[GRANT DATE]
Performance Period:
January 2, 2019 through January 2, 2022
Target Award:
[UNITS GRANTED]
Final Award:
Target Award multiplied by “Payout Percentage” based on the Company’s total
shareholder return relative to total shareholder return of peer group members
and two indices, as set forth in this Agreement.



Payment of the Final Award shall be made in Clearway Energy, Inc. Class C Common
Stock and shall be made no earlier than January 2, 2022 and no later than March
15, 2022, subject to the terms and conditions of the Agreement.


Subject to Section 8 of this Agreement, if your employment by, or service to,
the Company is terminated at any time during the Performance Period, any award
or right granted hereunder shall expire and be forfeited, and no Final Award or
dividend equivalent related thereto shall be paid.


If you disagree with any of the terms of this award or choose not to accept this
award, please contact [CONTACT] within 45 days of the Date of Grant. Otherwise,
you will be deemed to have accepted this award under the terms and conditions
set forth in this Agreement and the Plan.





--------------------------------------------------------------------------------






CLEARWAY ENERGY, INC.
RELATIVE PERFORMANCE STOCK UNIT AGREEMENT
_________________________________________________________________________
This Relative Performance Stock Unit Agreement, dated as of the Date of Grant
set forth in the Notice of Relative Performance Stock Units (the “Grant Notice,”
and together with this Relative Performance Stock Unit Agreement, the
“Agreement”) to which this Agreement is attached, is made between Clearway
Energy, Inc. (the “Company”) and the Participant, as set forth in the Grant
Notice. The Grant Notice is included in, and made part of, this Agreement.
1.
Performance Criteria and Award Determination

(a)
General - Award Determination

Subject to the provisions of this Agreement and the provisions of the Clearway
Energy, Inc. Amended and Restated 2013 Equity Incentive Plan (the “Plan”), the
Company hereby grants to the Participant the number of Relative Performance
Stock Units (“RPSUs”), set forth in the Grant Notice (“Target Award”), each of
which will have a value equivalent to one (1) share of the Company’s Class C
Common Stock.
At the end of the Performance Period, the Participant shall be entitled to
receive a payment, payable in shares of the Company’s Class C Common Stock,
equal to the Target Award times a “Payout Percentage” (the “Final Award”). The
“Payout Percentage” is based on the achievement of the performance criteria set
forth in Section 1(b) of this Agreement, as determined and certified in writing
by the Compensation Committee of the Company’s Board of Directors
(the “Committee”).
(b)
Performance Criteria and Relative TSR Comparison

Except as provided in Section 8 of this Agreement, a “Payout Percentage” is used
to determine the Final Award under this Agreement. Subject to Section 1(c) of
this Agreement, the “Payout Percentage” shall be based upon the Company’s total
shareholder return (“TSR”) percentile ranking, as determined pursuant to Section
2 of this Agreement, and the Company’s TSR percentile ranking relative to “Chart
A” below, where interpolation shall be used to determine the Company’s
percentile ranking during the Performance Period, as described in Section 2(b).


Chart A
TSR Performance Relative to Companies in the Peer Group
Payout Percentage
(% of Target)
75th Percentile or Above
150%
50th Percentile - TARGET
100%
25th Percentile
25%
Below the 25th Percentile
0%





(c)
Relative TSR Comparison if absolute TSR of Company is less than negative 20%

Notwithstanding the foregoing, if the Company’s absolute TSR for the Performance
Period is less than negative twenty percent (-20%), the Final Award will be
based on the following chart.


Chart B
TSR Performance Relative to Companies in Peer Group
Payout
(% of Target)
75th Percentile or Above
150%
60th Percentile - TARGET
100%
25th Percentile
25%
Below the 25th Percentile
0%








--------------------------------------------------------------------------------




2.
Measuring Performance and relative TSR Ranking

(a)
Performance Measure and RPSUs

For purposes of determining the Final Award, as soon as practicable after the
completion of the Performance Period, (i) the TSRs of the Company and each of
the companies and/or indices set forth on Exhibit A, which comprise the peer
group for purposes of this Agreement (each company or index is referred to as a
“Peer Group Member”), shall be calculated pursuant to Section 2(d) and (ii) the
relative ranking of the Company’s TSR for the Performance Period, as compared to
the TSR for each Peer Group Member for the Performance Period, shall be
determined and expressed as a percentile ranking as described in Section 2(b).
(b)
Total Shareholder Percentile Ranking

The Company’s TSR percentile ranking is based on the TSR to the Company’s
stockholders during the Performance Period, inclusive of dividends paid,
relative to the TSR during the Performance Period, inclusive of dividends paid,
achieved by each of the Peer Group Members.
The Company’s TSR percentile ranking shall be determined as follows: the TSR
percentile ranking shall be determined by ranking each Peer Group Member
(excluding the Company) from the highest TSR to the lowest TSR. The Peer Group
Member ranked highest will be assigned the one hundred percentile (100%) rank
and the Peer Group Member ranked lowest will be assigned the zero percentile
(0%) rank. Each Peer Group Member ranked in between will be assigned a
percentile equal to one hundred divided by n minus one (100/(n-1)), plus the
percentile assigned to the Peer Group Member ranked directly below it, where “n”
is the total number of companies in the Peer Group. The Company’s TSR percentile
ranking is then interpolated based on the Company’s TSR.
i.
In the event a bankruptcy proceeding is commenced during the Performance Period
with respect to any Peer Group Member, or if at any time during the Performance
Period a Peer Group Member is liquidated, such company shall be treated as
having a TSR of negative one hundred (-100%) for the Performance Period for
purposes of TSR percentile ranking.

ii.
In the event that a merger, acquisition or business combination of a Peer Group
Member by or with another Peer Group Member is consummated during the
Performance Period, then the entity that survives as a result of such merger,
acquisition, or business combination will be considered a Peer Group Member for
purposes of TSR percentile ranking for the Performance Period.

iii.
In the event that a merger, acquisition or business combination of a Peer Group
Member by or with an entity that is not Peer Group Member is consummated during
the Performance Period, and such Peer Group Member is the entity that survives
as a result of such merger, acquisition, or business combination, then such Peer
Group Member will continue to be considered a Peer Group Member for purposes of
TSR percentile ranking for the Performance Period.

iv.
In the event that (i) a Peer Group Member ceases to be a publicly-traded
company, or (ii) a merger, acquisition or business combination of a Peer Group
Member by or with an entity that is not Peer Group Member is consummated during
the Performance Period, and such Peer Group Member is not the entity that
survives as a result of such merger, acquisition, or business combination, then
such Peer Group Member shall be removed and treated as if it had never been in
the peer group for purposes of TSR percentile ranking for the Performance
Period.

(c)
Performance Period

The Performance Period, for purposes of this Agreement, shall be determined by
the Compensation Committee and shall be the period set forth in the Grant
Notice.
(d)
Performance Goal and TSR

For purposes of this Agreement, TSR for the Company and each of the Peer Group
Members shall be measured by dividing (A) the sum of (1) the dividends paid
(regardless of whether paid in cash or property) on the common stock of such
company during the Performance Period, assuming reinvestment of such dividends
in such stock (based on the closing price of such stock on the ex-dividend
date), plus (2) the difference between the average closing price of a share of
such company’s common stock on the principal exchange on which such stock trades
for the twenty (20) trading days occurring immediately prior to and including
the first day of the Performance Period (the “Beginning Average Value”) and the
average closing price of a share of such stock on the principal exchange on
which such stock trades for the twenty (20) trading days immediately prior to
and including the last day of the Performance Period (the





--------------------------------------------------------------------------------




“Ending Average Value”) (appropriately adjusted for any stock dividend, stock
split, spin-off, merger or other similar corporate events affecting such stock)
(the “Change in Stock Price”), by (B) the Beginning Average Value.
For the avoidance of doubt, it is intended that the foregoing calculation of TSR
shall take into account not only the reinvestment of dividends in a share of
common stock of the Company or any Peer Group Member, as applicable, but also
capital appreciation or depreciation in the shares deemed acquired by such
reinvestment. All determinations under this Section 2(d) shall be made by the
Committee.
 Illustration of formula described above
Total Shareholder Return
=
Change in Stock Price + Dividends Paid
Beginning Average Value



3.
Settlement of Final Award

As soon as reasonably practicable following completion of all determinations and
certifications contemplated by Sections 1 and 2, but in no event later than
March 15 of the year following the year in which the Performance Period ends,
subject to satisfaction of applicable tax withholding obligations in accordance
with Section 12(g), the Company shall cause to be paid to the Participant the
number of shares of the Company’s Class C Common Stock equal to the product of
the number of RPSUs representing the Final Award, as determined under Section 1
of this Agreement, multiplied by the Fair Market Value of a share of Class C
Common Stock as of the last trading day of the Performance Period, provided,
however, that if the Participant incurs a Termination of Service as described in
Section 8, then such payment shall be made within sixty (60) days after the date
a Final Award, if any, is determined or becomes payable, as described in the
applicable subsection of Section 8, and, in accordance with Section 12(g), the
Fair Market Value of the RPSUs shall be determined as of such date, less
applicable taxes.
Notwithstanding the foregoing provisions of this Section 3 to the contrary, if
at the time of the Participant’s separation from service within the meaning of
Code Section 409A, the Participant is a “specified employee” within the meaning
of Code Section 409A, any payment hereunder that constitutes a “deferral of
compensation” under Code Section 409A and that would otherwise become due on
account of such separation from service shall be delayed, and payment shall be
made in full upon the earlier of (a) a date during the thirty (30) day period
commencing six (6) months and one (1) day following such separation from service
and (b) the date of the Participant’s death.
4.
Dividend Equivalent Rights

Cash dividends on shares of Class C Common Stock issuable hereunder shall be
credited to a dividend book entry account on behalf of the Participant with
respect to the Target Award; provided that such cash dividends shall be deemed
to be reinvested in shares of Class C Common Stock immediately following the
time declared at the then Fair Market Value of the Class C Common Stock and
shall be paid at the same time that the Final Award is delivered to the
Participant in accordance with the provisions hereof. Stock dividends on shares
of Class C Common Stock issuable hereunder shall be credited to a dividend book
entry account on behalf of the Participant with respect to the Target Award;
provided that such stock dividends shall be paid at the same time that the Final
Award is delivered to the Participant in accordance with the provisions hereof.
Notwithstanding the foregoing, in the event that there are insufficient shares
of Class C Common Stock available in the Plan to settle the accrued dividend
book entry account in shares of Class C Common Stock, such accrued book entry
account shall be settled in cash in an amount equal to the Fair Market Value of
such shares of Class C Common Stock at the time of settlement. Except as
otherwise provided herein, the Participant shall have no rights as a stockholder
with respect to any shares of Class C Common Stock underlying any RPSU unless
and until the Participant has become the holder of record of such shares.
5.
Transfer of RPSUs

Unless otherwise permitted by the Committee or Section 16 of the Plan, no award
or right granted hereunder may be sold, transferred, pledged, assigned or
otherwise alienated or hypothecated, other than pursuant to a will or the laws
of descent and distribution. Any attempted disposition in violation of this
Section 5 and Section 16 of the Plan shall be void.
6.
Status of Participant

The Participant shall not be, and, except as otherwise provided herein, shall
not have rights as, a stockholder of the Company with respect to any of the
shares of Class C Common Stock subject to, or underlying, the Target Award or
Final Award, unless such shares have been issued and delivered to the
Participant pursuant to the terms of this Agreement. The Company shall not be
required to issue or transfer any certificates for shares of Class C Common
Stock until all applicable requirements





--------------------------------------------------------------------------------




of law have been complied with and such shares have been duly listed on any
securities exchange on which the Class C Common Stock may then be listed.
7.
No Effect on Capital Structure

No award or right granted hereunder shall affect the right of the Company or any
Subsidiary to reclassify, recapitalize or otherwise change its capital or debt
structure or to merge, consolidate, convey any or all of its assets, dissolve,
liquidate, windup, or otherwise reorganize.
8.
Expiration and Forfeiture of Award

The Final Award, if any, shall be paid and/or expire in the circumstances
described in this Section 8. As used herein, “Termination of Service” means
termination of a Participant’s employment by, or service to, the Company,
including any of its Subsidiaries.
(a)
Death

Upon a Termination of Service by reason of death, a Final Award equal to one
hundred percent (100%) of the Target Award shall be paid to the Participant’s
legal representatives, heirs, legatees, or distributees in accordance with
Section 3.
(b)
Retirement

Upon a Termination of Service in the event of Retirement, the Participant shall
continue to be eligible to receive a Final Award, if any, as though the
Participant was continuously employed by the Company throughout the Performance
Period; provided that Retirement occurs more than twelve (12) months following
the Date of Grant. At the end of the Performance Period, the Company will
determine the Final Award that the Participant would have received had the
Participant been continuously employed by the Company throughout the Performance
Period in accordance with Sections 1 and 2, and any such Final Award shall be
paid to the Participant in accordance with Section 3.
(c)
Disability

Upon a Termination of Service as a result of Disability, a Final Award equal to
one hundred percent (100%) of the Target Award shall be paid to the Participant
in accordance with Section 3.
(d)
Change in Control

Notwithstanding any provision in this Section 8 to the contrary, if the Company
terminates the Participant’s employment without Cause in connection with a
Change in Control, the Final Award payable to the Participant, if any, shall be
determined by the Committee and shall be paid to the Participant in accordance
with Section 3.  The Company’s termination of the Participant’s employment may
be treated as being in connection with a Change in Control only if such
termination occurs during the period beginning six (6) months prior to the
Change in Control and ending twelve (12) months following the Change in Control.
(e)
Termination of Service other than as a result of Death, Retirement, Disability,
or Change in Control

Upon a Termination of Service by any reason other than death, Retirement,
Disability or in connection with a Change in Control, including, without
limitation, as a result of retirement or disability that does not meet the
requirements set forth in the definitions of such terms in the Plan, voluntary
resignation and termination for Cause, any award or right granted hereunder
shall expire and be forfeited, and no Final Award or dividend equivalent related
thereto shall be paid.
(f)
Clawback as a result of misconduct

Unless otherwise determined by the Committee, if the Company is required to
prepare a material restatement of its financial statements as a result of
misconduct, and the Committee determines that the Participant knowingly engaged
in the misconduct, was grossly negligent with respect to such misconduct, or
acted knowingly or with gross negligence in failing to prevent the misconduct,
or the Committee concludes that the Participant engaged in willful fraud,
embezzlement or other similar activity (including acts of omission) materially
detrimental to the Company, the Company may require the Participant (or the
Participant’s beneficiary) to reimburse the Company for all or any portion of
the Final Award, and/or to forfeit the proceeds of any sale (including any sales
to the Company) of any Company securities acquired by or on behalf of the
Participant (or the Participant’s beneficiary) pursuant to the Final Award





--------------------------------------------------------------------------------




paid under this Agreement during the twelve (12) month period following the
first public filing of the financial document requiring restatement, or during
the twelve (12) month period following the date of the Participant’s misconduct.
9.
Committee Authority

Any question concerning the interpretation of this Agreement, any adjustments
required to be made under the Plan, and any controversy that may arise under the
Plan or the Grant Agreement shall be determined by the Committee in its sole
discretion. Any decisions by the Committee regarding the Plan or this Agreement
shall be final and binding.
10.
Plan Controls

The terms of this Agreement are governed by the terms of the Plan, as it exists
on the Date of the Grant and as the Plan may be amended from time to time
thereafter. In the event of any conflict between the provisions of this
Agreement and the provisions of the Plan, the terms of the Plan shall control.
11.
Limitation on Rights; No Right to Future Grants

By entering into this Agreement, the Participant acknowledges that: (a) the Plan
is discretionary and may be modified, suspended or terminated by the Company at
any time, as provided in the Plan; provided that, except as provided in Section
24 of the Plan, no amendment to this Agreement shall adversely affect in a
material manner the Participant’s rights hereunder without his or her written
consent; (b) the grant of any award hereunder is a one-time benefit and does not
create any contractual or other right to receive future grants of awards or
benefits in lieu of awards; (c) all determinations with respect to any such
future grants, including, but not limited to, the times when awards will be
granted, the number of shares subject to each award, the award price, if any,
and the time or times when each award will be settled, will be at the sole
discretion of the Company; (d) participation in the Plan is voluntary; (e) the
value of an award is an extraordinary item that is outside the scope of the
Participant’s employment contract, if any, unless expressly provided for in any
such employment contract; (f) an award is not part of normal or expected
compensation for any purpose, including without limitation for calculating any
benefits, severance, resignation, termination, redundancy, end of service
payments, bonuses, long-service awards, pension or retirement benefits or
similar payments, and the Participant will have no entitlement to compensation
or damages as a consequence of any forfeiture pursuant to Section 8; (g) the
future value of the Class C Common Stock subject to the award is unknown and
cannot be predicted with certainty, (h) neither the Plan, the award nor the
issuance of the shares underlying the award confers upon the Participant any
right to continue in the employ or service of (or any other relationship with)
the Company or any Subsidiary, nor do they limit in any respect the right of the
Company or any Subsidiary to terminate the Participant’s employment or other
relationship with the Company or any Subsidiary, as the case may be, at any time
with or without Cause, and (i) the grant of the award will not be interpreted to
form an employment relationship with the Company or any Subsidiary; and
furthermore, the grant of the award will not be interpreted to form an
employment contract with the Company or any Subsidiary.
12.
General Provisions

(a)
Notice

Whenever any notice is required or permitted hereunder, such notice must be in
writing and delivered in person or by mail (to the address set forth below if
notice is being delivered to the Company) or electronically. Any notice
delivered in person or by mail shall be deemed to be delivered on the date on
which it is personally delivered, or, whether actually received or not, on the
third business day after it is deposited in the United States mail, certified or
registered, postage prepaid, addressed to the person who is to receive it at the
address set forth in this Agreement. Any notices delivered electronically shall
be deemed to be delivered when transmitted and receipt is confirmed. Notices
delivered to the Participant in person or by mail shall be addressed to the
address for the Participant in the records of the Company. Notices delivered to
the Company in person or by mail shall be addressed as follows:
Company:


Clearway Energy, Inc.
Attn: SVP, General Counsel & Corporate Secretary
300 Carnegie Center, Suite 300
Princeton, NJ 08450

The Company or the Participant may change, by written notice to the other, the
address previously specified for receiving notices.
(b)
No Waiver






--------------------------------------------------------------------------------




No waiver of any provision of this Agreement will be valid unless in writing and
signed by the person against whom such waiver is sought to be enforced, nor will
failure to enforce any right under this Agreement constitute a continuing waiver
of the same or a waiver of any other right hereunder.
(c)
Undertaking

The Participant hereby agrees to take whatever additional action, and execute
whatever additional documents, the Company may deem necessary or advisable in
order to carry out or effect one or more of the obligations or restrictions
imposed on either the Participant or the award pursuant to the express
provisions of this Agreement.
(d)
Entire Contract

This Agreement and the Plan constitute the entire contract between the parties
hereto with regard to the subject matter hereof. This Agreement is made pursuant
to the provisions of the Plan and will in all respects be construed in
conformity with the express terms and provisions of the Plan.
(e)
Successors and Assigns

The provisions of this Agreement shall inure to the benefit of, and be binding
on, the Company and its successors and assigns and Participant and Participant's
legal representatives, heirs, legatees, distributees, assigns and transferees by
operation of law.
(f)
Securities Law Compliance

The Company currently has an effective registration statement on file with the
Securities and Exchange Commission with respect to the shares of Class C Common
Stock underlying the RPSUs awarded under this Agreement. The Company intends to
maintain this registration statement but has no obligation to the Participant to
do so. If the registration statement ceases to be effective, the Participant
will not be able to transfer or sell shares of Class C Common Stock issued
pursuant to the award, unless exemptions from registration under applicable
securities laws are available. Such exemptions from registration are very
limited and might be unavailable. Participant agrees that any resale of the
shares of Class C Common Stock issued pursuant to the award shall comply in all
respects with the requirements of all applicable securities laws, rules and
regulations (including, without limitation, the provisions of the Securities Act
of 1933, the Securities Exchange Act of 1934 and the respective rules and
regulations promulgated thereunder) and any other law, rule or regulation
applicable thereto, as such laws, rules, and regulations may be amended from
time to time. The Company shall not be obligated to either issue shares of Class
C Common Stock or permit the resale of any such shares if such issuance or
resale would violate any such requirements.
(g)
Taxes

The Participant acknowledges that the removal of restrictions with respect to an
award will give rise to a withholding tax liability, and that no shares of Class
C Common Stock are issuable hereunder until such withholding obligation is
satisfied in full. The Participant agrees to remit to the Company the amount of
any taxes required to be withheld. The Committee, in its sole discretion, may
permit the Participant to satisfy all or part of such tax obligation by (i)
withholding the number of shares of Class C Common Stock otherwise issuable to
the Participant hereunder and/or (ii) the Participant transferring to the
Company unrestricted shares of Class C Common Stock previously owned by the
Participant for at least six (6) months prior to the vesting of the award
hereunder that have a Fair Market Value equal to the amount of the withholding
to be credited. Such value shall be based on the Fair Market Value of the Class
C Common Stock as of the date the amount of tax to be withheld is determined.
(h)
Confidentiality

As partial consideration for the granting of this award, the Participant agrees
that he or she will keep confidential all information and knowledge that the
Participant has relating to the manner and amount of his or her participation in
the Plan; provided, however, that such information may be disclosed as required
by law and may be given in confidence to the Participant’s spouse, tax and
financial advisors, or to a financial institution to the extent that such
information is necessary to secure a loan.
(i)
Governing Law

Except as may otherwise be provided in the Plan, the provisions of this
Agreement shall be governed by the laws of the State of Delaware without giving
effect to principles of conflicts of law.
(j)
Code Section 409A Compliance






--------------------------------------------------------------------------------




To the extent that the Committee determines that the award granted under this
Agreement is subject to Section 409A of the Code and fails to comply with the
requirements of such Section, notwithstanding anything to the contrary contained
in the Plan or in this Agreement, the Committee reserves the right to amend,
restructure, terminate or replace this award in order to cause the award to
either not be subject to Section 409A of the Code or comply with the applicable
provisions of such Section.




[Signature Page Follows]





--------------------------------------------------------------------------------






IN WITNESS WHEREOF, this Agreement has been executed as of the Date of Grant.


CLEARWAY ENERGY, INC.


 
 
Name:
Christopher Sotos
Title:
President & CEO












--------------------------------------------------------------------------------





EXHIBIT A


RELATIVE TOTAL SHAREHOLDER RETURN PEER GROUP AND INDICES


COMPANY
TICKER
Atlantica Yield plc
ABY
The AES Corporation
AES
Antero Midstream Partners LP
AM
Andeavor Logistics LP (fka Tesoro Logistics LP)
ANDX
Brookfield Renewable Partners L.P.
BEP
Buckeye Partners, L.P.
BPL
Crestwood Equity Partners LP
CEQP
Dominion Energy Midstream Partners, LP
DM
DCP Midstream, LP
DPM
El Paso Electric Company
EE
Enable Midstream Partners, LP
ENBL
EQT Midstream Partners, LP
EQM
Genesis Energy, L.P.
GEL
Golar LNG Partners LP
GMLP
Hannon Armstrong Sustainable Infrastructure Capital, Inc.
HASI
Holly Energy Partners, L.P.
HEP
Martin Midstream Partners L.P.
MMLP
MPLX LP
MPLX
NextEra Energy Partners, LP
NEP
NGL Energy Partners LP
NGL
Ormat Technologies, Inc.
ORA
Plains All American Pipeline, L.P.
PAA
Pattern Energy Group Inc.
PEGI
Phillips 66 Partners LP
PSXP
Shell Midstream Partners, L.P.
SHLX
South Jersey Industries, Inc.
SJI
Summit Midstream Partners, LP
SMLP
Suburban Propane Partners, L.P.
SPH
Sunoco LP
SUN
TransAlta Corporation
TAC
TC PipeLines, LP
TCP
Teekay LNG Partners L.P.
TGP
Teekay Offshore Partners L.P.
TOO
Valero Energy Partners LP
VLP
Western Gas Partners, LP
WES






